Title: To George Washington from Major General Philemon Dickinson, 31 May 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] May 31t 1778
                    
                    Captain Carle with a part of his Troops, went down Yesterday, as low as Frankford—he saw many People, who had just left the City, all of whom agreed, that Genl Howe return’d there on Thursday last, having unexpectedly met with a French Fleet, at the Capes—the report of the Enemys passing thro’ Jersey, still prevailed in Philadelphia, but, that it  was Genl Clinton’s intention, to attack your Excellency, previous to his march, this way. many wooden Cannon were placed, in several of the Redoubts, part of the Iron ones, being embarked—great quantities of Goods, lay on the pavement yesterday morning; much Tory furniture, had been thrown out the Vessells, which lay on the Wharf, to make room for public stores—by Intelligence recd from below, sixty sail of Transports arrived the 27th instant, at New Castle—the same day, eighteen Vessells deeply laden’d, passed the Cheveaux de frize—since which, I am told One hundred sail, have fallen down—no particular information from Staten Island, but daily expect it—your favor of the 28th instant came to hand. I have the honor to be, Your Excellency’s most Obt
                    
                        Philemon Dickinson
                    
                    
                        Those Persons whom Capt. Carle saw Yesterday, informed him, that Genl Clinton, was ⟨embodying⟩ the Citizens.
                    
                